Title: To George Washington from the Board of War, 15 November 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Novr 15. 1779
        
        We have the Honour to enclose you Copies of the Proceedings relative to the going in of Generals Philips & Reidesel in which we have endeavored to put the Matter upon as proper a Footing as possible. We suppose the D. Commissary of Prisrs at Elisabeth Town to be furnished with Orders on the former Occasion & therefore we did not give any Directions as from ourselves. We should not have troubled your Excellency on the Occasion, but to beg you will order the Commissary General of Prisoners to give the necessary Orders to Mr Skinner if he has not already received them as we would wish it to appear to Genl Philips &c. that their going in was entirely in Consequence of your Excellency’s Order on the Subject. Their Progress from Bethlehem will probably be slow & ⟨g⟩ive Time for any Directions to be sent to Mr Skinner if necessary. We have the Honour to be with the greatest Respect & Esteem your very obedient Servants
        
          Richard PetersBy Order
        
      